 


113 HR 2928 IH: Fair and Independent Redistricting (FAIR) Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2928 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To direct the Election Assistance Commission to develop and publish recommendations for best practices that States may use in establishing and operating independent Congressional redistricting commissions. 
 
 
1.Short titleThis Act may be cited as the Fair and Independent Redistricting (FAIR) Act.  
2.FindingsCongress finds the following: 
(1)The Constitution requires reapportionment of seats in the House of Representatives after each decennial census. 
(2)One of the greatest powers that the people have is the right to elect a representative who best represents the interests of the community. 
(3)States are required to redraw Congressional districts after reapportionment. 
(4)Independent citizens redistricting commissions are intended to develop Congressional redistricting plans that reflect the best interests of the people, not the incumbent political parties. 
(5)The Election Assistance Commission (EAC), which was established by the Help America Vote Act of 2002 (HAVA), is an independent, bipartisan commission charged with developing guidance and best practices for State voting systems. 
3.Development of best practice recommendations for states establishing independent redistricting commissions 
(a)DevelopmentNot later than 18 months after the date of the enactment of this Act, the Election Assistance Commission shall publish a report containing the Commission’s best practice recommendations that States may use in establishing and operating independent commissions to develop Congressional redistricting plans. 
(b)ConsultationIn developing the recommendations required under this Act, the Election Assistance Commission shall consult with States that have implemented, or are considering implementing, independent commissions to develop Congressional redistricting plans, as well as individuals who have served on such commissions. 
(c)Dissemination 
(1)Public availability onlineThe Commission shall ensure that the report published under this section is available to the public online. 
(2)Notification of officialsUpon publishing the report under this section, the Commission shall notify each of the following that the report is available: 
(A)Each Member of Congress, including each Delegate or Resident Commissioner to the Congress. 
(B)The chief executive officer and chief State election official of each State, as well as the head of each house of the legislature of each State. For purposes of this subparagraph, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.  
 
